DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet arrangement from claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0019, lines 1-2, recites “a BLDC-motor” which should be changed to --a brushless DC electric motor-- to make it clear exactly what “BLDC” stands for.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 3, recites “a BLDC motor” which should be changed to --a brushless DC electric motor-- since acronyms should be defined before their use.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamate et al. (US 2010/0050803 A1).
Regarding claim 1, Stamate et al. discloses a steering command means comprising a joystick (the structures in Figures 4-7) and an armrest (202, 214) having an arm support surface (the top of 214), wherein the joystick comprises a handle 
Regarding claim 2, Stamate et al. discloses that the handle member is connected to the armrest via a rod (206), wherein the rod protrudes from an area (see Figure 3) of the armrest below or at the level of the arm support surface.
Regarding claim 6, Stamate et al. discloses that the handle member is rotatable around the axis of rotation by 150° (Paragraph 0025 / Last four lines discloses that the grip [204] can rotate about a centerline over an infinite number of angles which would encompass Applicant’s limitation).
Regarding claim 7, Stamate et al. discloses that the only possible movement of the handle member is a rotation (the handle member only rotates around the rod as shown in Figures 4-7.  The limitation is not written in such a way that the handle member would only be able to rotate about the rod as shown in Figure 7 i.e. the handle member rotates around the end of the rod.  The handle member is not capable of moving up and down along the axial centerline of the rod member therefore the handle member can only rotate.)
Regarding claim 8, Stamate et al. discloses that an electric machine (226 has an electric component since it sends signals to a controller) is arranged within the handle member.
Regarding claim 13, Stamate et al. discloses that the electric machine outputs an angular position signal (see Paragraph 0022).

Regarding claim 15, Stamate et al. discloses that at least one push-button (232) is arranged at the handle member.
Regarding claim 19, Stamate et al. discloses that the handle member is rotatable around the axis of rotation by 150° (Paragraph 0025 / Last four lines discloses that the grip [204] can rotate about a centerline over an infinite number of angles which would encompass Applicant’s limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamate et al. (US 2010/0050803 A1) in view of Furukawa (US 6,170,598 B2).
Regarding claim 3, Stamate et al. discloses all of the claim limitations, see above, but does not disclose that an angle between the rod and the arm support surface is adjustable.
Furukawa teaches an angle (see Figures 10 and 11) between a rod (16, 20) and an arm support surface (4) is adjustable.

Regarding claim 4, Stamate et al. discloses that the angle is in a range from -30° to 30° (the position of the rod member in Figure 3 of Stamate et al. is viewed as being 0° thus the structure of Stamate et al. meets the claim limitation).
Regarding claims 5 and 16, Stamate et al. discloses all of the claim limitations, see above, but does not disclose that the rod has an adjustable length.
Furukawa teaches a rod (16, 20) that has an adjustable length (see Figure 2; 16 can slide in and out of 20 to adjust the length of the rod).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Stamate et al. to have an adjustable length, as taught by Furukawa, for the purpose of allowing the user to optimize the position of the grip member to enhance the user’s comfort.
Regarding claims 17 and 18, Stamate et al. in view of Furukawa discloses all of the claim limitations, see above, but does not disclose that the rod has an adjustable length.
Furukawa teaches a rod (16, 20) that has an adjustable length (see Figure 2; 16 can slide in and out of 20 to adjust the length of the rod).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Stamate et al. in view of 
Regarding claim 20, Stamate et al. discloses that the handle member is rotatable around the axis of rotation by 150° (Paragraph 0025 / Last four lines discloses that the grip [204] can rotate about a centerline over an infinite number of angles which would encompass Applicant’s limitation).
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levich et al. (US 10,099,664 B2) discloses a handle member that is pivotable on a hinge relative to a base member such that the angular orientation handle member can be changed.
Black (US 8,887,597 B2) discloses a joystick that has a joystick body and a grip member located at the end of the joystick body.  The grip member is rotatable relative to the body of the joystick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656